EXHIBIT 10.3
 
EXECUTIVE SERVICE AGREEMENT
 
THIS EXECUTIVE SERVICE AGREEMENT (the “Agreement”) is deemed made, entered into
and effective this 21st day of November, 2011 (the “Effective Date”).


Between:
 
Double Crown Resources, Inc., a Nevada corporation (the “Company").


And:
 
Thomas Jones (the "Executive").


WHEREAS:


A.           The Company is a reporting company incorporated under the laws of
the State of Nevada, U.S.A., and has its common shares listed for trading on the
NASDAQ Over-The-Counter Bulletin Board;


B.           The Company is involved in the principal business of acquiring,
exploring and developing various resource properties of merit and particularly
those resource properties, which constitute minerals extraction, oil and gas
exploration and development prospects (collectively, the “Business”);


C.           The Executive is a professional within the media production
industry and has extensive experience in and specialized knowledge in providing
consulting and support services regarding website set up and computer issues
carried out by the Company and desires to provide professional consulting
services to the Company;


D.           The Company desires to retain the Executive to continue to act in
the capacity of consultant, and the Executive desires to accept such position,
in order to provide such related services to the Company (collectively, the
“General Services”);


E.            It is the intention of the Company and the Executive (at times
referred to herein as “Parties”) hereby to memoralize all such agreements and
understandings between them relating to the terms and conditions of the General
Services and, correspondingly, it is their further intention that the terms and
conditions of this agreement (the “Agreement”) will replace, in their entirety,
all such prior discussions, negotiations, understandings and agreements with
respect to the General Services;


F.           The Parties hereto have agreed to enter into this Agreement which
replaces, in its entirety, all such prior discussions, negotiations,
understandings and agreements, and, furthermore, which necessarily clarifies
their respective duties and obligations with respect to the General Services to
be provided hereunder, all in accordance with the terms and conditions of this
Agreement;


 
1

--------------------------------------------------------------------------------

 
 
G.           The Parties do not wish this Agreement to be an employment
agreement and intend to maintain an independent contractor relationship whereby
the Executive will continue to provide the General Services hereunder.  The
Executive shall allocate, in his discretion, the amount of time appropriate to
providing General Services to the Company and the manner of the provision of any
part of the General Services.  The Executive may choose the location from which
the Executive’s General Services are rendered, select the times during which
such General Services are rendered, and the optimal form of communication
through which to deliver or provide such General Services.  Provided however,
all decisions of the Executive in rendering the General Services must be made in
good faith, in the best mutual interests of the Executive and the Company, and
carried out in a manner that is generally consistent with accepted industry
standards for the provision of such General Services.


H.           This Agreement when duly signed and accepted by the Executive; will
define the duties, responsibilities and obligations of the Executive; set forth
and provide the consideration, expense allowances and any other consideration
offered or provided to the Executive hereunder; and as offered by the Company to
other independent contractors providing professional services and consulting
services to the Company.


NOW THEREFORE, in consideration of the recited ongoing relationship of the
Parties and the promises, covenants, assurances, agreements and financial
compensation provided by and between the Parties all of which is mutually
acknowledged as good and sufficient consideration, by and between the Parties
hereto, and the Company and the Executive hereby promise, covenant and agree as
follows:


1.           Remuneration


1.1  
Upon execution of this Agreement, the Company shall issue to the Executive an
aggregate of 200,000 restricted shares of common stock.



1.2
The terms and conditions for expense allowances, reimbursement for the cost of
providing the General Services, grant of Stock Options, and other similar
matters relating to financial consideration payable to the Executive hereunder
are only binding on the Parties and form part of this Agreement when reduced to
writing, signed by the Parties or their respective authorized signatories, and
provided in the body of this Agreement.



2.           Expenses


2.1
The Company shall reimburse the Executive the full amount for all expenses
reasonably incurred by the Executive in the proper performance of the General
Services, where such expenses are pre-approved under this Agreement,
pre-approved by the Company’s Board of Directors (the “Board”) or the controller
of the Company at any specified rate or amount, or upon the Executive providing
such receipts or other evidence as the Company may reasonably require.



3.           Notice of Termination and Termination of the Agreement


3.1  
Any Party can terminate this Agreement upon thirty (30) days written notice
(herein called “Notice of Termination”) to the other Parties.

 
3.2  
All expenses and other reimbursable cost payable to the Executive hereunder are
payable to the date of effective Notice of Termination as provided hereunder.



 
2

--------------------------------------------------------------------------------

 


4.           Term of Agreement


4.1
Unless otherwise agreed to in writing by the Parties, this Agreement will
commence on the Effective Date and continue on for a one-year period at which
date it shall terminate (herein called the “Termination Date”).  The Agreement
may be renewed on an annual basis thereafter upon the mutual consent of the
Parties.



5.           General Services


5.1
During the continuance of this Agreement the Company hereby agrees to retain the
Executive as an independent contractor.  The Executive hereby agrees to be
subject to the direction and supervision of, and to have such authority as is
delegated to the Executive by, the Board of Directors of the Company (the
“Board”).  The Executive also agrees to provide such related services as the
Board may, from time to time, reasonably assign to the Executive and as may be
necessary for the ongoing maintenance and development of the Company’s various
Business interests during the continuance of this Agreement (herein collectively
described as the “General Services”).



5.2
It being expressly acknowledged and agreed by the Parties that the Executive
will commit to and provide to the Company the General Services on the basis set
forth herein.  In this regard it is hereby acknowledged and agreed that the
Executive shall be entitled to communicate with and shall rely upon the
immediate advice, direction and instructions of the Chief Executive Officer, and
shall have direct responsibility to the Board of Directors as a whole.



5.3
Without in any manner limiting the generality of the General Services to be
provided herein and subject to the provisions of letter “G” of the Recitals
hereof, it is hereby also acknowledged and agreed that Executive will, during
the continuance of this Agreement, devote a substantial amount of professional
and business effort, energy and enterprise, both as to the time and commitment,
to the General Services.



5.4
The Executive will perform the said General Services faithfully, diligently, to
the best of the Executive’s capabilities with the resources at its disposal and
in the best interests of the Company.



5.5
In any event, the Executive will not engage in any activity, which is in a
conflict of interest with its engagement under this Agreement or contrary to the
best interests of the Company.  In that regard, the Executive and the Company
shall regularly consult and make necessary and appropriate records available to
one another to assure them, and each of them, that no potential or actual
conflict of interest arises in the performance of the responsibilities hereunder
by the Executive.



6.           Confidentiality, Non-Disclosure, Non-Competition and
Non-Circumvention


6.1  
Subject to the provisions of Section 5.5 hereof to prevent conflicts of
interest, the Executive hereby covenants, promises and agrees that he will be
provided with confidential, proprietary and valuable information by the Company
about its clients, properties, prospects and financial circumstances from time
to time during the currency of this Agreement, in order to permit the Executive
to properly, effectively and efficiently carry out its tasks, duties and
activities hereunder. However, by providing such disclosure of Confidential
Information to the Executive, the Company relies on the Executive to hold such
information as confidential and only disclose the same to those parties, whether
directors, officers, employees, agents, representatives or clients and contacts
of the Executive “who need to know”, in order that the Executive can carry out
the objects of this Agreement as provided for herein and as communicated as
between the Company and the Executive during the currency of this
Agreement.  Due to the nature of the relationship of the Executive to the
Company no more precise limitations can be placed on the Executive’s use and
disclosure of Confidential Information received from the Company pursuant hereto
than as described herein.



 
3

--------------------------------------------------------------------------------

 
 
6.2
The general nature of the Agreement between the Parties is that the Executive
(also called the “Independent Contractor”) acting as an independent contractor
and consultant to the Company, whereby the Independent Contractor will act on
the Company’s behalf in the promotion of the Company’s interests and by way of
introductions, consulting to and advising of the Company on matters related to
the Business.  With the broad mandate and scope of this relationship the Company
must rely on the fiduciary duty of good faith that the Executive owes the
Company as provided under this Agreement and as an Officer of the Company, when
the Company is making disclosure to the Independent Contractor of Confidential
Information about Business opportunities and competitive advantages which the
Company has cultivated and developed.  All Confidential Information disclosed to
the Executive is disclosed on the strict condition that the Independent
Contractor, will not now or at any future time, use such Confidential
Information received from the Company hereunder in any manner inconsistent with
the best interests of the Company, except with the express written permission of
the Company.  The result of these terms and conditions of disclosure of
Confidential Information to the Independent Contractor by the Company is that
the Independent Contractor will:



 
(a)
Only disclose such Confidential Information on a “need to know” basis, but it
will be up to the Independent Contractor’s reasonable discretion in acting on
behalf of and in the best interests of the Company to determine what group or
groups “need to know” about such information pursuant to the nature and scope of
this Agreement;



 
(b)
The disclosure of Confidential Information from the Company to the Independent
Contractor further to the intents and purposes of this Agreement will prohibit
the Independent Contractor from directly or indirectly using the Confidential
Information in a manner that is in conflict with or contrary to the best
interests of the Company, except with the Company’s written consent;



 
(c)
The Independent Contractor will not use Confidential Information in a manner
that in the view of the Company would constitute a direct or indirect use for a
purpose, which is in competition with the best interests of the Company or would
be a circumvention of the Company’s right or interest in a particular Business
opportunity.



 
(d)
The meaning of Confidential Information (herein called “Confidential
Information”) will include any information disclosed by the Company that is
declared by the Company either verbally or in writing, depending on the means of
communication of such Confidential Information by the Company to the Independent
Contractor.



 
(e)
The restrictions on disclosure of Confidential Material do not apply to any of
the following circumstances:



 
(i)
Information forming part of the public domain, which became such through no
disclosure or breach of this Agreement on the Independent Contractor’s behalf;



 
(ii)
Information which the Independent Contractor can independently prove was
received from a Third Party, which was legally entitled to disclose such
information;

 
 
(iii)
Information which the Independent Contractor is legally obligated to disclose in
compliance with any applicable law, statute, regulation, order, ruling or
directive of an official, tribunal or agency which is binding on the Executive,
provided that the Independent Contractor must also provide the Company with
notice of such disclosure at or before releasing or disclosing the Confidential
Information to such official, tribunal or agency so that the Company is afforded
an opportunity to file a written objection to such disclosure with such
official, tribunal or agency.

 
 
4

--------------------------------------------------------------------------------

 
 
6.3
The Independent Contractor understands, acknowledges and agrees that the
covenants to keep the Confidential Information confidential and not disclose it
to Third Parties, except in conformity with this Agreement, is necessary to
protect the proprietary interests of Company in such Confidential Information
and a breach of these covenants would cause significant loss to the Company in
regard to its competitive advantage, market opportunities and financial
investment associated with protection of its Confidential Information.



6.4
The Independent Contractor further understands, acknowledges and agrees that a
breach of these covenants of confidentiality, non-disclosure, non-competition
and non-circumvention under this Section 6 (in combination the “Covenants of
Confidentiality, Non-Circumvention and Non Disclosure”), will likely cause such
irreparable harm to the Company that damages alone would be an inadequate remedy
and the Independent Contractor consent and agree such equitable remedies
including injunctive relief against any further breach which are reasonably
justified in addition to any claim for damages based on a breach of these
Covenants of Confidentiality, Non-Circumvention and Non Disclosure.



6.5
The Parties mutually acknowledge, confirm and agree that the Covenants of
Confidentiality, Non-Circumvention and Non-Disclosure will survive Termination
of this Agreement and will continue to bind the Independent Contractor to
protect the Company’s interest in such Confidential Information disclosed
pursuant hereto.



7.             Change of Control.


7.1
Where a Change of Control occurs prior to the Termination of this Agreement,
then the Independent Contractor will be entitled at any time within one (1)
month of the occurrence of the Change of Control, to terminate this Agreement by
giving the other Party thirty (30) days notice in writing of the Independent
Contractor’s intention to terminate the Agreement.  In the event that the
Independent Contractor Terminates the Agreement, then the Company or the legal
successor to the Company (where a Change of Control involves a merger,
take-over, acquisition or similar arrangement accompanying the Change of
Control, which actually or effectively results in the elimination of the Company
as a separate or subsisting legal entity whereby it is replaced by the legal
successor which will hereinafter be called the “Successor Company”), will be
obligated to pay a termination bonus (the “Termination Bonus”) to the
Independent Contractor equal to the greater of the remaining Executive Fees for
the Term of Agreement or six (6) months of Executive Fees in addition to all
unpaid amounts due and owing to the Independent Contractor by the Company at the
time of such Termination.



7.2
Payment of the Termination Bonus to the Executive pursuant to sub-section 7.1
will be made by the Company or the Successor Company within thirty (30) days of
the date that the notice of termination was delivered by the terminating Party,
and such Termination Bonus will only be payable where:

 
 
(a)
the Independent Contractor is not in breach of any of the terms and conditions
of this Agreement such that the Company or the Successor Company, as the case
may be, is legally entitled to terminate this Agreement pursuant hereto, and



 
(b)
the Independent Contractor delivers a duly executed copy of such signed release
and waiver of claim as prepared by the Company or the Successor Company pursuant
to the settlement that: such Termination Bonus together with all other
outstanding monies duly owing to the Executive will, upon payment pursuant to
this sub-sections 7.2 and 7.3, constitute a full and final payment and
consideration, in settlement of any and all outstanding claims or potential
claims, that the Independent Contractor has or may have against the Company or
the Successor Company, or their respective Board of Directors, Officers,
successors or other assigns, arising out of or in relation to the Independent
Contractor relationship to the Company or the Successor Company under this
Agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
7.3
Where the Change of Control triggers the obligation of the Company or the
Successor Company to pay the Termination Bonus pursuant to 7.1 and 7.2 herein,
the Independent Contractor will have the right to exercise any Stock Options as
granted under this Agreement for a period of one year from the date of
Termination (the “Post Termination Exercise Period”).  Unless prohibited by law
or the constitution of the Company or the Successor Company, where any of the
Independent Contractor’s Stock Options would not have otherwise vested and
thereby be exercisable by the Independent Contractor before the expiry of the
Post Termination Exercise Period, the Company will elect to do either one of the
following, (on the advise of its corporate and securities attorney):



 
(a)
extend the Post Termination Exercise Period; or,



 
(b)
collapse the length of the Stock Option vesting period, so that the Independent
Contractor’s total issued stock options in the Company securities (if any) can
be legally exercised by the Independent Contractor within the Post Termination
Exercise Period,



 
where the Independent Contractor so choses to exercise such of the Company’s
stock options as are in their possession at the time of Termination.

 
General Clauses


8.             Governing Law, Jurisdiction and Currency


8.1
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Nevada, without giving effect to the principles of conflicts of
law thereof.



8.2
Unless otherwise mutually agreed to in writing by the Parties, any action,
proceeding or arbitration in regard to a dispute or direction relating to the
subject matter of this Agreement will be solely within the jurisdiction of the
appropriate court, tribunal or arbitrator of competent jurisdiction within the
State of Nevada.



8.3
Unless otherwise expressly provided for herein or agreed upon in writing by the
Parties, all references to money or money consideration are deemed to be in
United States Currency (“US$”)



 
6

--------------------------------------------------------------------------------

 
 
9.             Notice


9.1
All notices to be given with respect to this Agreement, unless otherwise
provided for, shall be given to  the Company and the Executive at the respective
addresses, fax numbers and email addresses shown below or otherwise communicated
by the Parties to each other for such notice and service matters during the
currency of this Agreement.



9.2
All notices, requests, demands or other communications made by a Party will be
deemed to have been duly delivered: (i) on the date of personal delivery
utilizing a process server, courier or other means of physical delivery to the
intended recipient (“Personal Service”); or (ii) on the date of facsimile
transmission (the “Fax”) on proof of receipt of the Fax; or (iii) on the date of
electronic mail (the “email”) with verifiable proof of receipt of such email; or
(iv) on the seventh (7th) day after mailing by registered mail with postage
prepaid (“Registered Mail”), to the Party’s address, Fax number, email address
set out in this Agreement or such other addresses Fax numbers or email address
as the Parties or their Representatives may have from time to time during the
currency of this Agreement or thereafter and communicated to the other Parties
for the purposes of this Agreement.



10.           Entire Agreement


10.1
This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter hereof and replaces, restates in full and supersedes all
other prior agreements and understandings, both written and oral.



11
Assignments



11.1
The Parties agree that neither will assign this Agreement without prior written
consent of the other Party.

 
 
7

--------------------------------------------------------------------------------

 
 
12.
Inurement



12.1
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and authorized assigns. Any attempt by either party
to assign any rights, duties or obligations that may arise under this Agreement
without the prior written consent of the other party shall be void.



13.
Entire Agreement and Severance



13.1
This document contains the entire agreement between the Parties with respect to
the subject matter hereof, and neither Party is relying on any agreement,
representation, warranty, or other understanding not expressly stated herein. In
the event that any provision of this Agreement will be held to be invalid,
illegal or unenforceable in any circumstances, the remaining provisions will
nevertheless remain in full force and effect and will be construed as if the
unenforceable portion or portions were deleted.



14.
Time if of the Essence



14.1
Time is of the essence in this Contract.  A waiver of the strict performance
requirements hereunder in on instance will not constitute a waiver for any other
instance where time for performance is specified herein.



15           Counterparts and Execution Electronically


15.1
Where the Parties hereto or their authorized signatories have signed, sealed and
duly executed this Agreement effective the date above shown whether as a whole
document in original form or in several counterparts; each such counterpart
shall be considered as an original and in combination comprises the formal
execution hereof.  The Parties acknowledge and consent to the execution of this
Agreement and all related documents and notices pursuant hereto by
electronically scanned signatures or facsimile transmission, either of which
will constitute good and sufficient execution, service and notice for all
intents and purposes hereunder and will be deemed to be as effective as if an
originally “signed-in-hand” physical document was used instead.



THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF this Agreement is hereby signed, sealed and duly executed by
the Parties or their duly authorized signatories on the Effective Date first
above written.
 
DOUBLE CROWN RESOURCES, INC.
 

By:   Dated:     Title                             Thomas Jones Dated:    

 
 
9

--------------------------------------------------------------------------------

 